Order, Family Court, Bronx County (Clark V Richardson, J.), entered on or about September 4, 2001, which denied petitioner-appellant’s motion to vacate a prior order, same court and Justice, entered on or about August 21, 2001, which, upon petitioner-appellant’s default, dismissed his custody petitions *332and adjudged that his consent was not necessary for the adoption of the subject children, unanimously affirmed, without costs.
Family Court properly exercised its discretion in denying petitioner-appellant’s motion to vacate his default, since, inter alia, petitioner-appellant made no showing that his consent was necessary for the children’s adoption (see Matter of Derrick T., 261 AD2d 108 [1999]). Although given the opportunity, petitioner-appellant failed to make any demonstration that he had maintained substantial and continuous or repeated contact with the children (see Domestic Relations Law § 111 [1] [d]; Matter of James Q., 240 AD2d 841 [1997]). Concur—Nardelli, J.P., Saxe, Sullivan and Gonzalez, JJ.